Exhibit 16.1 Letterhead of S. W. Hatfield, CPA October 21, 2010 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On October 21, 2010, the Certified Public Accounting Firm of S. W. Hatfield, CPA received a draft copy of a Form 8-K to be filed by BTHC XV, Inc. (Company) (SEC File #000-52808, CIK #1412090) reporting an Item 4.01 - Changes in Registrant's Certifying Public Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 4.01 disclosures provided to us. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
